Citation Nr: 1126234	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-38 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability, to include tinea cruris.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

This matter was previously before the Board in January 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the remand and will proceed to adjudicate the appeal. 
 

FINDINGS OF FACT

1.  The competent credible medical evidence of record is against a finding that the Veteran's skin disability is causally related to active service.

2.  The Veteran is less than credible with regard to the onset of his current chronic skin disability.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's current skin disability is causually related to active service. 


CONCLUSION OF LAW

Skin disability, to include tinea cruris, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in November 2006, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical records, private medical correspondence, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  The Veteran avers that his sister and two unidentified women can attest that he scratched between his legs after his return from Vietnam; however, he has not provided their names, addresses, or statements from them.  In addition, he stated that his wife of 37 years can attest to his rash; however, the claims file does not contain a statement from her, and there is no evidence of record that she knew the Veteran within a year of his separation from service.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A VA opinion with respect to the issue on appeal was obtained in March 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a review of the claims file, to include medical records, an interview with the Veteran regarding his symptoms and complaints, to include a history, and a dermatology physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran states that he has a skin disability causally related to active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  VA medical records dated in 2007 reflect that the Veteran had tinea of the groin.  A September 2008 private medical opinion reflects that the Veteran had tinea cruris.  The Board finds that the first element for service connection has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, tinea cruris.  The STRs reflect that in 1963 and 1964, the Veteran sought treatment for recurrent penile lesions.  No relevant diagnosis was reported.  The Veteran avers that his skin rash developed in Vietnam while in the hot moist jungle and was on his inner upper thighs.  The Veteran's personnel records reflect that he served in Vietnam from July 1965 to January 1966.  The Veteran's STRs from Vietnam are negative for any complaints of skin rashes or for complaints of, or treatment for, tinea cruris.  The Veteran's December 1965 report of medical history for separation purpose reflects that he reported having previously had venereal diseases, headaches, and cramps in his legs.  He denied having had any illness or injury other than those already noted.  The report of medical examination for separation purposes reflects that his skin was noted to be normal, upon clinical examination.  It was noted that he had scar over the right eye.  Thus, the record reflects that the Veteran did not report any skin rash, and no skin rash was noted upon examination.  

With regard to the third element for service connection, the claims file contains a private medical opinion and a VA medical opinion.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule."  See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001), Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

A private medical opinion, dated in October 2008, reflects the opinion of S.V., M.D.,  that damp conditions in Vietnam "could certainly have contributed to [the Veteran's] development of tinea cruris."  The Board finds that this opinion has little, if any probative value.  First, the examiner does not indicate that she had reviewed the Veteran's STRs.  Her opinion is based on the Veteran's unsupported self-reported history that "this condition developed while he was serving in the Vietnam war" and that "he has been unable to get this condition effectively treated and under control at any time after his service."  Second, the physician's opinion is that the Veteran's service "could" have contributed to his current disability.  Such an opinion is too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

The March 2010 VA examination report reflects the opinion of the examiner that the Veteran's recurrent tinea cruris "is less likely as not caused by or the result of any skin condition which he experienced while in service."  The examiner noted that the Veteran's claims folder was reviewed, and that he did not find any evidence of the Veteran being treated for any skin rash in service.  The Board notes that the STRs reflect that the Veteran was treated for penile lesions, ulcers, and sores on numerous occasions at the Venereal Disease (VD) clinic.  Numerous entries in September and October 1963 note a lesion on the penis.  December 1963 entries note testing for sexually transmitted diseases (STDs).  A July 1964 VD clinic entry notes a recurrent lesion probably secondary to poor hygiene.  A subsequent entry notes that the lesion was drying and was "recurrent herpes".  A November 1964 entry notes "Scabes", with treatment of some type of cream.  The entry "Scabes" could reflect scabs or scabies, a parasitic infection.  A subsequent entry, one month later, at the VD clinic, notes a penile sore, but is negative for any rash.  An April 1965 entry notes that the Veteran was treated with penicillin.  A May 1965 entry notes that the Veteran was treated with Tetracycline (used to treat bacterial infections).  These entries are all prior to the Veteran's service in Vietnam, where he claimed his current symptoms began.  In addition, the Board notes that herpes (a virus), penile sores, and scabs and/or scabies (a parasitic infection), are not the same type of symptoms or disability as which the Veteran currently has, which is a fungal infection, and are also not a "heat rash", which the Veteran contends he had in Vietnam.  (The October 2008 private examiner's statement reflects that the Veteran's tinea cruris is a dermatophyte, which is a fungal infection.)  In addition, a February 2010 Dermatology Consultation record reflects the following with regard to the Veteran's tinea cruris: "upper thigh and innerscrotal folds elevated hyperpigmentation.  Genitals are spared."  Thus, there is no evidence of record that the Veteran has a residual from his September 1963 through November 1964 penile lesions.  In as much as neither the VA examiner who has reviewed the STRs and post service medical records, nor the private physician who has examined the Veteran, has indicated that the Veteran's current disability is causally related to an STD, herpes, or another bacterial infection in service, the Board finds that there is no competent evidence of such a relationship.

The Board notes that the Veteran is competent to report that he has had a skin disability.  Moreover, the evidence does reflect that he served in Vietnam.  The earliest clinical post service record of a skin disability is in 2007, more than 40 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  The Board finds that any statement by the Veteran that he has a skin disability since separation from service is less than credible when considered with the record as a whole.  

In 1975, the Veteran filed a claim for VA disability benefits for an ankle injury.  A June 1976 VA examination report reflects that, upon clinical examination, his skin was noted to be normal.  The Board finds that if the Veteran had had a skin disability since service, it would have been reasonable for him to have filed a claim for it when he filed his claim for an ankle disability.  In addition, it would have been reasonable for him to have complained of it, and for it to have been noted, when he was examined in 1976. 

Thus, while the Veteran is competent to report a skin rash or skin disability since service, he is not found to be credible with regard to continuity of such a rash in the four decades since service.  His December 1965 medical examination report reflects normal skin, his June 1976 VA examination report reflects normal skin, and the earliest clinical record of a skin complaint is in 2007.  Moreover, the Veteran has not been shown to have the medical expertise or training necessary to make findings of medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  

In sum, there is no competent non-speculative probative medical opinion of record, and no competent credible lay opinion, which provides a nexus between the current disability and an in-service disease or injury.  

In the absence of competent medical evidence relating a current skin disability to service, and in the absence of credible evidence of continuity of symptomatology since service, the Board finds that service connection is not warranted.  The Board has considered the benefit of the doubt rule but finds that it is not applicable because the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a skin disability, to include tinea cruris is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


